DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2-9-2022 and 3-1-2022 have been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie (US 2017/0299728 A1) in view of Liu (US 7,498,979 B2).
claim 1, Lie discloses a method performed by a processor (129, Fig, 4A) included in a rover station (12, Fig, 2 and 4A), the method comprising: 
processing a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from one or more positioning satellites (10, Fig. 2) to determine a first position of the rover station for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89); 
calculating a first pseudo-range measurement of a frequency for at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the rover station for the first instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculating a first carrier phase measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to a satellite clock and a time the positioning signal arrived at the rover station according to a receiver clock for the first instance in time (151, Fig. 4A; S502, Fig. 6; ¶28); 
detecting an inability to receive the reference data from the at least one reference station (S514, Fig. 6; ¶126); 
generating virtual reference data from the first reference data, a second virtual reference data being based on the first reference data from the at least one reference station, the first position of the rover station, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, 
calculating a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the rover station for the second instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculating a second carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the second instance in time, the second carrier phase measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to the satellite clock and a time the positioning signal arrived at the rover station according to the receiver clock for the second instance in time (151, Fig. 4A; S502, Fig. 6; ¶28); and 
processing the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time, the second pseudo-range time measurement of the frequency and the second carrier phase time measurement of the frequency, based on the detected inability to receive the second 
Lie fails to disclose the virtual reference data is generated based on the recited equations[, failing to disclose the equations he is using for the first pseudo-range and carrier phase measurements]. 
Liu teaches equations that can be used to calculate a GNSS pseudorange and carrier phase that are mathematically equivalent to the equation recited by application (equation 1, col. 4, and description of terms thereunder).  
The terms in the claimed equations and the equations in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
(It is noted that in Liu, the ambiguity term λN is simply on the other side of the carrier phase equation.)
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Liu is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the calculation of pseudorange in the invention of Lie.

	In the combination, this pseudorange will be used to determine the first position that will be used as virtual reference data to determine the second position when second reference data is unavailable.
In regard to claim 2, Lie further discloses calculating the first pseudo-range time measurement of the frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range time measurement of the frequency, and calculating the second carrier phase measurement of the frequency each takes one or more errors into account as a part of the corresponding calculation (Fig. 11; ¶212; ¶218; ¶222-223; ¶230). 
In regard to claim 3, Lie further discloses at least one of the one or more errors includes at least one of a time dependent relativistic clock error, a time dependent satellite orbit error, a troposphere error (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 11), an ionosphere error (¶230, lines 12-13), a multipath error (¶230, lines 21-22), carrier noise (¶230, lines 21-22), or cycleslip (S116, S118, Fig. 11; ¶222-223). 
In regard to claim 4, Lie further discloses single differencing values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10). 
In regard to claim 5, Lie further discloses single differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10). 
claim 6, Lie further discloses double differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used].  Since, in the combination, the pseudo-range equation and carrier phase equation are the same as those claimed by application, the double difference of those equations will be the same as well.  In particular, there is a double-difference term in the equations of claim 6 for every term in the equations in claim 1 except for the receiver clock term, which goes to zero when differencing two measurements when made at the receiver.  The same would occure using the equations in Liu.
In regard to claim 7, Lie further discloses the troposphere error and the ionosphere error are modeled before the double differencing (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, lines 11-13; ¶531). 
In regard to claim 11, Lie further discloses estimating at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier phase time measurement for the frequency (¶39; ¶65; ¶93) [where both carrier phase and code phase/pseudorange/estimated range are used]. 
In regard to claim 12, Lie further discloses the virtual reference data is generated based on the detected inability to receive the second reference data from the at least one reference station (S514, Fig. 6; ¶126, lines 1-8), and one or more of during or 
In regard to claim 13, Lie discloses:
a processor (129, Fig, 4A); and 
at least one non-transitory computer readable medium having computer-executable instructions stored thereon that, when executed by the processor (Data Storage Device in 129, Fig. 4A), cause the apparatus to: 
process a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from one or more positioning satellites (10, Fig. 2) to determine a first position of the rover station for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89);
calculate a first pseudo-range time measurement of a frequency for at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the rover station for the first instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a first carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as 
detect an inability to receive a second reference data from the at least one reference station (S514, Fig. 6; ¶126); 
generate virtual reference data from the first reference data, the virtual reference data being based on the first reference data, the first position of the rover station, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, S522, Fig. 6; ¶130-131) [where the second position is based on the first position of the rover station (the last know RTK position), which was based on the first reference data, the first pseudo-range measurement, and the first carrier phase measurement, where the data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable]; 
calculate a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range time measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the rover station for the second instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a second carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the second 
process the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time, the second pseudo-range time measurement of the frequency and the second carrier phase time measurement of the frequency, based on the detected inability to receive the reference data, to determine a second position of the rover station for the second instance in time (57, Fig. 4A; S520, S522, Fig. 6; S906, Fig. 14; ¶39; ¶65; ¶130-131) [where the second position is based on the first position of the rover station (as detailed above) and the relative position based on the time-differenced phase measurements, where the first position of the rover station is virtual reference data (data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable), where the time-differenced phase measurements in S520 are a time-differencing of phase measurements at the first time and at the second time, and encompass both carrier phase and code phase/pseudorange measurements (¶39; ¶65), where estimated range measurements correspond to pseudorange measurements which correspond to code phase measurements (¶27; ¶29)].

Liu teaches equations that can be used to calculate a GNSS pseudorange and carrier phase that are mathematically equivalent to the equation recited by application (equation 1, col. 4, and description of terms thereunder).  
The terms in the claimed equations and the equations in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
(It is noted that in Liu, the ambiguity term λN is simply on the other side of the carrier phase equation.)
Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Liu is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the calculation of pseudorange in the invention of Lie.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange is calculated.
In regard to claim 14, Lie further discloses the apparatus is further caused to: take one or more errors into account as a part of the corresponding calculation when calculating the first pseudo-range time measurement of the frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range time measurement of the frequency, and calculating the second carrier phase time measurement of the frequency (Fig. 11; ¶212; ¶218; ¶222-223; ¶230). 
In regard to claim 15, Lie further discloses at least one of the one or more errors includes at least one of a time dependent relativistic clock error, a time dependent satellite orbit error, a troposphere error (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 
In regard to claim 16, Lie further discloses the apparatus is further caused to: single difference values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10). 
In regard to claim 17, Lie further discloses the one or more positioning satellites comprises at least two positioning satellites, and the apparatus is further caused to: single difference values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10).
In regard to claim 18, Lie further discloses the apparatus is further caused to: double difference values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used].
In regard to claim 19, Lie further discloses the apparatus is further caused to: estimate at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier phase time measurement for the frequency (¶39; ¶65; ¶93) [where both carrier phase and code phase/pseudorange/estimated range are used]. 
claim 20, Lie discloses a mobile device (12, Fig, 2 and 4A), comprising: 
a processor (129, Fig, 4A); and 
at least one non-transitory computer readable medium having computer-executable instructions stored thereon that, when executed by the processor (Data Storage Device in 129, Fig. 4A), cause the mobile device to: 
process a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from at least two positioning satellites (10, Fig. 2) to determine a first position of a mobile device for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89); 
calculate a first pseudo-range time measurement of a frequency for at least one positioning satellite of the at least two positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the mobile device for the first instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a first carrier phase time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to a satellite clock and a time the positioning signal arrived at the mobile device according to a receiver clock for the first instance in time (151, Fig. 4A; S502, Fig. 6; ¶28);

generate virtual reference data from the first reference data, a second virtual reference data being based on the first reference data, the first position of the mobile device, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, S522, Fig. 6; ¶130-131) [where the second position is based on the first position of the rover station (the last know RTK position), which was based on the first reference data, the first pseudo-range measurement, and the first carrier phase measurement, where the data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable]; 
calculate a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range tome measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the mobile device for the second instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a second carrier phase time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for the second instance in time, the second carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to the satellite clock and a time the positioning signal arrived at the 
process the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time (57, Fig. 4A; S520, S522, Fig. 6; S906, Fig. 14; ¶39; ¶65; ¶130-131) [where the second position is based on the first position of the rover station (as detailed above) and the relative position based on the time-differenced phase measurements, where the first position of the rover station is virtual reference data (data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable), where the time-differenced phase time measurements in S520 are a time-differencing of phase time measurements at the first time and at the second time, and encompass both carrier phase and code phase/pseudorange time measurements (¶39; ¶65), where estimated range measurements correspond to pseudorange measurements which correspond to code phase measurements (¶27; ¶29)],
the second pseudo-range time measurement of the frequency and the second carrier phase measurement of the frequency, based on the detected inability to receive the second reference data (S514, Fig. 6; ¶126, lines 1-8), to determine a second position of the mobile device for the second instance in time, taking one or more errors into account as a part of the corresponding calculation when calculating the first pseudo-range measurement of a frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range measurement of 
single differencing values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10); 
single differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10); 
double differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used].; and 
estimating at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier phase time measurement for the frequency to mitigate at least one of the one or more errors (¶39; ¶65; ¶93) [where both carrier phase and code phase/pseudorange/estimated range are used].
Lie fails to disclose the virtual reference data is generated based on the recited equations[, failing to disclose the equations he is using for the first pseudo-range and carrier phase measurements]. 

The terms in the claimed equations and the equations in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
(It is noted that in Liu, the ambiguity term λN is simply on the other side of the carrier phase equation.)
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the calculation of pseudorange in the invention of Lie.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange is calculated.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie and Liu, as applied to claim 1, above, and further in view of Curran (US 2017/0139050 A1).
Lie fails to disclose the ionosphere error is modeled using a Klobuchar model and the troposphere error is modeled using a Saastamoinen model. 
Curran teaches an ionosphere error is modeled using a Klobuchar model and a troposphere error is modeled using a Saastamoinen model (¶86, lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine the estimates of the tropospheric and ionospheric error/delays.

Lie fails to disclose the virtual reference data is generated based on the recited equation[, failing to disclose the equation he is using for the first pseudo-range measurement]. 

	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie and Liu, as applied to claim 1, above, and further in view of Leandro (US 2014/0002299 A1) and Lin (US 6,278,945 B1).
Lie further discloses:
estimating ionospheric errors (¶230, lines 12-13) and geometric errors, wherein the geometric errors include tropospheric residuals (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 11); and
removing measurements from the positing calculation upon the detecting of a cycleslip (¶179).
Lie fails to disclose an estimating satellite orbit and clock residuals and resolving ambiguities associated with the cycleslip. 
Lie fails to disclose estimating satellite orbit and clock residuals.
Leandro teaches estimating satellite orbit and clock residuals as well as tropospheric errors in order to correct a carrier-phase measurement (¶79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to 
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the carrier phase measurement and thus the determined position are increased in accuracy.
	Lin teaches resolving ambiguities associated with the cycleslip (col. 14, lines 32-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to continue to use satellite measurements with full accuracy after a cycleslip, rather than not being able to use them.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that satellite measurements continue to be used after a cycleslip.

The following reference(s) is/are also found relevant:
	Wickstrom (US 6,408,178 B1), which teaches that pseudorange is calculated by multiplying the code phase by the speed of light (col. 7, line 58 to col. 8, line 10).
Trimble (Trimble GPS Tutorial - Advanced Concepts), which teaches using code phase measurements in resolving the ambiguity of corresponding carrier phase measurements (p. 4)

Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 15-18, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that the combination fails to disclose the claimed carrier phase equation.  However, equation 1 of Liu is the same as the claimed carrier phase equation, with the ambiguity term λN simply being moved to the other side of the equation.
Applicant argues "In addition, Applicants respectfully submit that Lie did not introduce the conception of reference station. The Office asserted that Lie's RTK base station 430 corresponds to the reference station recited in claim 1. Applicants respectfully disagree. The RTK base station 430 of Lie comprises reference receivers 30 (e.g., GNSS reference stations), which are different from the reference station recited in claim 1. When using RTK positioning to improve GNSS receiver accuracy, reference data communicated to a receiver by a reference station is used. For example, a reference station having an exact known position is usable for eliminating errors in the measurements taken by a rover station. In RTK, the reference station can be real or virtual (in Network RTK). Lie fails to teach or suggest a reference station being used in 
Applicant argues "As to Liu, although Liu describes a reference measurement set, the measurement set is collected from physical reference station or a virtual reference station, which is different from the reference measurement set generated by the rover station itself in claim 1. Actually, the idea of using measurement set generated by the rover station itself as reference station was first introduced by Applicant in the patent US 10,830,902.".  First, it is unclear what claim language is at issue here.  The term "reference measurement set" does not appear in the claims.  Second, it is noted that Liu is only cited as teaching the pseudorange and carrier phase equations, and the remainder of the limitations of the claim are cited as being taught by Lie. Third, the portion of Lie cited as corresponding to the "generating virtual reference data" occurs in Fig. 6, which is explicitly disclosed as being performed by the rover (¶12; ¶118).  Fourth, applicant isn't clear about what, specifically, is supposedly different in applicant's processing from the processing of Lie.  The claimed "generating virtual reference data" is explicitly based on reference data collected from the reference station.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648